Irving H. Saypol, J.
Motion is denied. Defendants Travel Holiday Tours, Ltd., and Henry Fennell move for a protective order (CPLR 3103, subd. [a]), by their attorney, whose office *232and post office address is in Jersey City, New Jersey. The question arises whether such representation is valid.
Section 470 of the Judiciary Law provides that a person regularly admitted to practice as an attorney and counselor in the courts of record of this State whose office for the transaction of business is within the State may practice as such. Upon giving up his office here, he loses his right to practice (Matter of Fordan, 5 Misc 2d 372, and cases cited, pp. 374, 375). Control of its officers can only be maintained by the court with such a requirement. The merits of the motion are not reached.